Execution Version

AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT
This Amendment (“Amendment”), dated as of November __, 2012, is made by and
between Schnitzer Steel Industries, Inc. (the “Company”) and John D. Carter
(“Executive”).
WHEREAS, the Company and Executive are parties to an amended and restated
employment agreement, dated as of June 29, 2011 (the “Employment Agreement”);
and
WHEREAS, the Company and Executive have agreed that Executive’s employment shall
terminate due to Executive’s Retirement (as defined in the Employment Agreement)
effective as of December 28, 2012; and
WHEREAS, the Company and Executive desire to amend the Employment Agreement in
connection with Executive’s impending Retirement.
NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained, the Company and Executive hereby agree as follows:
1.Amendment to Section 5(a). Section 5(a) of the Employment Agreement shall, as
of the date of this Amendment, be null and void and of no further force and
effect and shall be amended by deleting it in its entirety and replacing it with
the following:
“Intentionally omitted.”


2.    Amendment to Section 5(b). Section 5(b) of the Employment Agreement shall,
as of the date of this Amendment, be null and void and of no further force and
effect and shall be amended by deleting it in its entirety and replacing it with
the following:
“Intentionally omitted.”


3.    Amendment to Section 7(e)(i). Subsection (i) of Section 7(e) of the
Employment Agreement shall be amended by deleting it in its entirety and
replacing it with the following:
“(i)    the Company shall arrange to provide Executive and his spouse with (A)
health insurance benefits for a 60-month period after the date of termination,
and (B) life and accident insurance benefits for a 24-month period after the
date of termination, in each case, substantially similar to those benefits which
Executive was receiving immediately prior to such termination (including,
without limitation, under the Company’s executive health plan); provided, that
the Company shall not provide any benefit otherwise receivable by Executive
pursuant to this Section 7(e)(i) to the extent that a similar benefit is
actually received by Executive from a subsequent employer during the applicable
60-month or 24-month period, and such benefit actually received by Executive
shall be reported to the Company;”



083400-0004-13924-Active.13364566.3

--------------------------------------------------------------------------------



4.    Amendment to Section 7(e)(ii). Section 7(e)(ii) of the Employment
Agreement shall be amended by deleting it in its entirety and replacing it with
the following:
“(ii)     all options to purchase Company common stock then held by Executive
shall become immediately vested and exercisable in full, all restricted stock
and all restricted stock units then held by Executive shall become immediately
vested and all related forfeiture provisions shall lapse, and all performance
shares then held by Executive shall vest to the extent provided in the
applicable plan and award agreements pursuant to which such performance shares
were granted. Each award agreement pursuant to which options to purchase Company
common stock currently held by Executive have been granted (an “Option
Agreement”) is hereby amended to provide that “employment by the Company” shall
include Executive’s service as a member of the Board such that each option may
be exercised at any time prior to the earlier of such option’s Expiration Date
(as defined in the applicable Option Agreement) or the expiration of 12 months
following the date on which Executive ceases to serve as a member of the Board;
and”


5.    Amendment to Section 7(e). Section 7(e) of the Employment Agreement shall
be amended by adding a new subsection (iii) as follows:
“(iii)     from December 29, 2012 through December 31, 2014 (the “Service
Period”), Executive shall serve as the non-executive Chairman of the Board.
During the Service Period, Executive shall receive an annual fee of $500,000 for
such services, payable in arrears in quarterly installments. If Executive ceases
to serve as non-executive Chairman of the Board for any reason, such annual fee
will be pro-rated for the number of days served by Executive during the
applicable calendar quarter. In addition, for so long as Executive serves in
such position, Executive shall be entitled to access to an office at the
Company’s Portland, Oregon headquarters and appropriate administrative assistant
support, as well as comparable communications and information technology access
and support as in effect for Executive as of December 28, 2012. The Company and
Executive agree that the annual fee shall be the sole remuneration received by
Executive for his services to the Board during the Service Period and that
Executive shall not be eligible to receive fees for meetings or any other fees,
retainers or equity-based awards that would otherwise be granted to Executive as
a non-employee member of the Board.”


6.    Legal Fees. Upon proper substantiation, the Company shall reimburse
Executive for reasonable legal fees and expenses incurred by Executive in
connection with the negotiation and preparation of this Amendment.
7.    Counterparts. This Amendment may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
8.    Ratification. All other provisions of the Employment Agreement remain
unchanged and are hereby ratified by the Company and Executive.
[Signature Page Follows]








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first set forth above.
SCHNITZER STEEL INDUSTRIES, INC.




By:                     
Name:     Judith K. Johansen
Title:    Chair of the Compensation Committee


EXECUTIVE




By:                     
John D. Carter



[Signature Page to Carter Employment Agreement Amendment]